ON PETITION FOR REHEARING
PER CURIAM.
We originally dismissed appellants’ interlocutory appeal of the order denying their plea to the privilege of venue because it appeared to be untimely filed. Appellants *698have affirmatively shown that the notice of interlocutory appeal was timely filed from the date of the above order and we hereby grant rehearing and reinstate the appeal of that order.
Turning to the merits, we find that the chancellor correctly determined venue in Sarasota ComUy and affirm the order denying appellants’ plea to the privilege of venue.
ALLEN, C. J., and SHANNON and HOBSON, JJ., concur.